John Dan Kemp, Chief Justice, dissenting.
I respectfully dissent. Because I am unable to say that the petition and the files and records of the proceeding conclusively show that Martin is entitled to no relief, I would reverse the circuit court's order and remand the case for an evidentiary hearing. See Ark. Code Ann. § 16-112-205(a) (Repl. 2016).
Hart, J., joins.
Robin F. Wynne, Justice, dissenting in part.
I agree with the majority's decision to affirm the denial of Martin's request for DNA-testing of the hair purported at trial to be Yolanda Day's because results of testing would not significantly advance his claim of actual innocence. That is not the case, however, with other items Martin seeks to have tested: the victim's clothing; the duct tape wrapped around her head; ligatures used to bind her; and hair found in the trunk of a car linked to an earlier suspect. This record does not conclusively show that Martin is entitled to no relief, and an evidentiary hearing is therefore required. See Ark. Code Ann. § 16-112-205(a). I would reverse and remand for a hearing as to the items other than the hair alleged at trial to belong to Day.
I respectfully dissent in part.